Appeal by the defendant from two judgments of the Supreme Court, Kings County (Beldock, J.), both rendered May 10, 1993, convicting him of robbery in the first degree under Indictment No. 13423/ 91, upon a jury verdict, and attempted criminal sale of a controlled substance in the third degree under Indictment No. 14045/91, upon his plea of guilty, and imposing sentences. The appeal under Indictment No. 13423/91 brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
We find unpersuasive the defendant’s contention that the lineup from which he was identified was impermissibly suggestive. The hearing court found that the lineup consisted of individuals who were reasonably similar in appearance to the defendant (see, People v Stephens, 143 AD2d 692; People v Gairy, 116 AD2d 733), and there was no requirement that the defendant be surrounded by individuals whose physical characteristics were nearly identical to his (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Brito, 179 AD2d 666). We discern no basis in the record for disturbing the hearing court’s determination in this regard.
The defendant failed to preserve for appellate review his current challenges to the legal sufficiency of the evidence against him (see, People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., O’Brien, Thompson and Santucci, JJ., concur.